Citation Nr: 0200725	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  01-08 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia

THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
following a grant of service connection for degenerative 
joint disease, right ankle, with ankylosis of the 
talonavicular joint, status post talonavicular joint fusion 
due to avascular necrosis of the right talus.

2.  The propriety of the initial 10 percent rating assigned 
following a grant of service connection for gastroesophageal 
acid reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from March 1991 to 
October 1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision from the RO in 
Roanoke, Virginia, which awarded service connection for GERD 
(assessed as 10 percent disabling) and a right ankle 
disability (assessed as noncompensably disabling), each 
effective from October 30, 1999.  In a subsequent rating 
decision, dated in September 2001, the RO increased the 
veteran's rating for GERD to 10 percent, effective from 
October 30, 1999, but continued the 10 percent rating for the 
right ankle disability. 

The Board has recharacterized each of the issues on appeal as 
involving the propriety of the initial evaluation assigned, 
in light of the distinction noted by the United States Court 
of Appeals for Veterans Claims in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Furthermore, although the RO granted a 
higher initial rating for the veteran's GERD during the 
pendency of the appeal, the veteran has not been granted the 
maximum available benefit, and the claim remains viable on 
appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board decision on the claim for a higher initial 
evaluation for GERD is set forth below, whereas the issue 
pertaining to the right ankle disability is addressed in the 
remand following the decision.



FINDINGS OF FACT

1.  All notification and development action necessary to 
consider the evaluation for GERD has been accomplished. 

2.  The appellant's GERD has been primarily manifested by 
persistently recurrent epigastric distress, dysphagia, 
pyrosis, regurgitation, and possible substernal pain, all of 
which result in overall considerable impairment of health.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an initial 30 percent rating for GERD 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10,  Diagnostic Code 7346 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107) (West Supp. 2001)).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations that 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) were 
recently promulgated.  Except as otherwise provided, these 
regulations also are effective November 9, 2000.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  

The Board finds that, as regards the claim for a higher 
initial evaluation for GERD, the RO has had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law, and the requirements of the law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the May 2001 Statement of the Case and 
September 2001 Supplemental Statement of the case, the 
veteran and his representative have been advised of the laws 
and regulations governing the claim, and, hence, have been 
given notice of the information and evidence necessary to 
substantiate the claim.  Moreover, the veteran has undergone 
VA examination in connection with his claim, and it appears 
that all pertinent medical records have been associated with 
the claims file.  In a May 2001 letter, the RO requested that 
the veteran submit all outstanding pertinent treatment 
records in his possession, and offered assistance in 
obtaining outstanding VA and other pertinent medical records; 
the veteran has not responded to that letter.  Thus, the 
veteran has not identified any outstanding, existing evidence 
that is necessary for adjudication of the issues on appeal.  
Under these circumstances, the Board finds that the claim is 
ready to be considered on the merits.  

The medical evidence of record indicates that in June 2000, 
the veteran underwent an esophagogastroduodenoscopy, which 
revealed grade 3 distal esophagitis and duodenitis.  

A VA examination report, dated in April 2001 indicates that 
the veteran denied any complaints of weight gain.  He 
reported difficulty in swallowing, both with solids and 
liquids, if acid reflux followed by heartburn was there.  He 
had symptoms 1-2 times per week.  The heartburn stimulated 
coughing and sometimes resulted in vomiting.  The pain 
secondary to heartburn occurred 3-4 times per week and lasted 
2-3 hours.  This was mostly discomfort in the upper abdomen.  
He did not have any association with pain behind the 
breastbone or arm pain.  The symptoms mostly occurred at 
night.  He denied ever vomiting blood or passing black-
colored (old blood) stool.  He complained of nausea and 
vomiting occurring 1-2 times per week.  He mostly used 
Prevacid for medication, but even with taking this 
medication, sometimes the nausea and vomiting occurred.  He 
had not had any esophageal dilatation treatments.  On 
physical examination, there was no residual of malnutrition 
or signs of vitamin deficiency.  The laboratory results 
showed no signs of malnutrition or anemia.  The diagnosis was 
GERD.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. §  4.3 (2001).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1 (2001); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as in the case at hand, the question for consideration 
is propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

The veteran contends that he has persistent recurrent 
epigastric distress.  He indicates that he has been on 
prescription medication to relieve the distress, but that 
when taken off the medication, the distress returns 
immediately, with dysphagia, regurgitation, and substernal 
pain.

In the present case, the RO has rated the veteran's GERD by 
analogy to hiatal hernia, under the criteria set forth under 
DC 7346.  Under DC 7346, hiatal hernia is rated as 60 percent 
disabling when there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent rating is assigned when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is assigned when there are two 
or more of the symptoms for the 30 percent evaluation with 
less severity.  

Considering the evidence of record in light of the above 
criteria, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that the criteria for an initial 30 
percent rating for GERD have been met.  The record indicates 
that the veteran has reported episodes of epigastric 
distress, dysphagia, pyrosis, and regurgitation, which occur 
several times per week.  As noted above, on VA examination in 
April 2001, the veteran reported of nausea, vomiting, 
difficulty in swallowing, heartburn, and acid reflux, which 
occurred anywhere from at least once to four (4) times per 
week.  While, during the April 2001 examination, the veteran 
indicated that the discomfort mostly occurred in the upper 
abdomen, and did not involve the breastbone or arm, on his 
subsequently-filed VA Form 9 (Appeal to Board of Veterans' 
Appeals), dated in May 2001, he reported that he did have 
substernal pain.

The Board finds that these symptoms suggest overall 
considerable impairment of health.  Moreover, given the 
nature of the veteran's symptoms, the Board finds that it is 
as least as likely as not that these symptoms have persisted 
and recurred since at least the October 1999 effective date 
of the grant of service connection.  Giving the veteran the 
benefit-of-the-doubt (see 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102), the Board finds that the criteria for an initial 30 
percent evaluation have met.   

However, more than the 30 percent evaluation at any stage 
since the October 1999 effective date of the grant of service 
connection is not warranted.  As the medical evidence of 
record has indicated no weight loss, anemia, hematemesis, or 
melena, the maximum 60 percent schedular evaluation under DC 
7346 is not warranted.  Moreover, absent any indication that 
the schedular criteria are inadequate to rate the veteran's 
GERD (e.g., evidence that the disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization), there is no basis for assignment of more 
than a 30 percent evaluation on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent initial rating for GERD (from the October 1999 
date of the award of service connection) is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  


REMAND

The veteran, through his representative, has asserted that 
the veteran's service-connected degenerative joint disease, 
right ankle, with ankylosis of the talonavicular joint, 
status post talonavicular joint fusion due to avascular 
necrosis of the right talus, involves disabilities of both 
the foot and the ankle.  It is requested that separate 
ratings be assigned for a right ankle disability and a right 
foot disability.

The veteran's service medical records refer to conditions 
involving both the ankle and the foot anatomy.  These records 
note that in 1997, he was found to have avascular necrosis of 
the talar head, and severe degenerative joint disease of the 
talonavicular articulation with gross cyst formation, in the 
right ankle.  In September 1997, he underwent a talonavicular 
fusion.  A March 1999 Medical Board report notes the 
following diagnoses:  1) degenerative joint disease, right 
ankle; 2) avascular necrosis, right talus; 3) os trigonum 
symptomatic, right ankle; and 4) talonavicular arthritis, 
surgically treated. 

The report of a VA examination conducted in April 2001 
reflects that the veteran reported complaints that could be 
attributed to a condition which involves either the foot, the 
ankle, or both.  The examiner's findings could likewise be 
attributed to either the foot or the ankle.  It is noted that 
the veteran complained of pain, stiffness, swelling, 
inflammation, locking and lack of endurance in the right 
ankle.   During flare-ups, he reportedly had limitation on 
walking for more than 3 miles.  He also had problems with 
prolonged standing.  Running was prohibited for his ankle 
condition.  Examination noted two scars, one at the medial 
side of the right ankle, and one at the right heel.  There 
were no signs of abnormal weight-bearing.  Posture and gait 
were normal.  He did not have limited function of standing or 
walking.  The ankle joint showed no localized swelling, 
drainage, instability, or weakness.  He had restricted 
inversion and eversion movements of the right ankle, limited 
by pain and stiffness.  The range of motion was dorsiflexion 
20 degrees, and plantar flexion 45 degrees.  "DeLuca issue 
[was] pain on the right ankle."  The diagnosis was 
degenerative joint disease of the right ankle with ankylosis 
of the right talonavicular joint, status post talonavicular 
fusion due to avascular necrosis of the right talus.  

While the RO has assigned a single 10 percent evaluation for 
right ankle disability, the rating schedule does permit 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14.  See Esteban v. 
Brown, 6 Vet. App.  259, 261 (1994).  In this case, however, 
the Board is unable to determine, from the evidence reported 
above, whether the disability at issue involves solely the 
ankle, or whether there are two separate disabilities, 
involving both the foot and the ankle.  Hence, further 
examination of the veteran to address these matters is 
warranted.  The appellant is hereby advised that failure to 
report to the scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2001).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the 
appellant fails to report to any scheduled examination, the 
RO should obtain and associate with the record any notice(s) 
of the examination(s) sent to the appellant.  

Prior to arranging for the veteran to undergo further 
examination or obtaining additional medical opinion, the RO 
should obtain and associate with the claims file any 
outstanding pertinent medical records.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also assist the veteran in 
obtaining and associating with the claims file all pertinent 
records from any other source(s) or facility(ies) identified 
by the veteran. 

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000, as indicated in the decision, above, 
redefines VA's duties to notify and assist a claimant in 
connection with a claim.  However, the fact that specific 
actions have been identified herein do not relieve the RO of 
the responsibility to ensure that the Act has been fully 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other indicated 
development and/or notification action before the claim is 
adjudicated on the merits.  In adjudicating the claim, the RO 
should consider whether "staged rating" of the 
disability(ies) is appropriate.  See Fenderson, supra. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding VA medical 
records pertinent to the veteran's right 
ankle/foot, as well as pertinent records 
from any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the claims file, and the 
veteran and his representative should be 
so notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
further examination.

2.  The RO should arrange for the veteran 
to undergo examination to clarify the 
nature (and the severity) of his right 
ankle/foot condition.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by the physician designated to 
examine the veteran.  All appropriate 
tests and studies, to include x-rays and 
range of motion studies (the latter 
expressed in degrees, with normal ranges 
provided for comparison purposes) should 
be conducted, and all clinical findings 
should be reported in detail.   

Rendering, to the extent possible, 
specific findings for each the right 
ankle and the foot, the examiner should 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination.  In addition, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  

After examination of the veteran, and 
with consideration of his pertinent 
medical history and sound medical 
principles, the examiner should offer an 
opinion as to whether the veteran's 
service-connected disability, as least as 
likely as not, comprises (1) a single 
ankle disability (with possible symptoms 
related to the foot), or (2) separate and 
distinct ankle and foot disabilities.  If 
the possible, the examiner should specify 
the symptoms associated with, and provide 
an assessment of the severity of, each 
ankle and foot condition.  If it is not 
possible to separate the symptoms 
associated with each condition, the 
examiner should clearly so state.  

All findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached should be set forth in 
a typewritten report. 

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

4.  To help avoid future remand, the RO 
must ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and 
implemented by recently finalized 
regulations (to be promulgated at 38 
C.F.R. §§ 3.102 and 3.159) are fully 
complied with and satisfied.

6.  After completion of the above 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claim remaining on appeal in light of all 
pertinent evidence and legal authority.  
The RO should consider the provisions of 
38 C.F.R. § 3.655, as appropriate.  The 
RO must provide adequate reasons and 
bases for its determinations.

7.  Unless the benefit sought on appeal is 
granted to the veteran's satisfaction, the 
RO should furnish to the veteran and his 
representative an appropriate supplemental 
statement of the case, and afford them the 
opportunity to provide written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp.) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

